DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the principle load-carrying member” lacks antecedent basis.
Claims 2-8 are rejected for depending from claim 1.
Regarding claim 4, “the insulation layers” lacks antecedent basis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,415,256. Claims 1-7 are comparable to claims 1-7, respectively, of ‘256.  Claim 8 is an obvious value of insulated properties and dimensions to the foam claimed in claim 1.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 7 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,84,702 to Huettemann in view of U.S. Patent Publication No. US 2009/0011207 to Dubey.
Regarding claim 1, Huettemann discloses a wall panel with a rigid layer (fig. 1: 20) with first (top) side and second (bottom) side and having embedded reinforcement (24, 25) and an insulation layer (12) of foam bonded chemically (cured) to the second side.  However, Huettemann does not disclose the rigid layer as comprising magnesium oxide.  Dubey discloses concrete with magnesium oxide [0063].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Huetteman by adding magnesium oxide, as disclosed by Dubey, in order to further strengthen the layer.
Regarding claim 4, Huettemann does not disclose any type of sagging prevention layer.
Regarding claim 7, Huettemann discloses the use of bolts (fig. 4: 60) to secure the panel to a buildingstructure.
Regarding claim 8, Huettemann in view of Dubey discloses the basic claim structure of the instant application but does not disclose specific dimensions and .






Claims 2 and 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,84,702 to Huettemann in view of U.S. Patent Publication No. US 2009/0011207 to Dubey further in view of U.S. Patent No. 7,641,812 to Alderman.
Regarding claim 2, Huettemann in view of Dubey does not disclose the use of a phase change material.  Alderman discloses the use of a panel (fig. 1A) of calcium chloride hexahydrate phase change material (Alderman Claim 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modifyHuetteman by using a phase change material (PCM) to the insulation layer in order to better increase the insualtion properties over component 32 of Huettemann.  Regarding the limitation of chemically bonded, this may be construed as use with an adhesive as adhesive undergoes a chemical process to harden.  The examiner takes officail notice that adhesives are well known in the art of wall construction and the use of such would have been an obvious design choice.
Regarding claim 3, the second side of the PCM may inherently be attachable to the fixed building component.
Claims 5 and 6, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,84,702 to Huettemann in view of U.S. Patent Publication No. US 2009/0011207 to Dubey further in view of U.S. Patent No. 6,240,691 to Holzkaemper et al.
Regarding claims 5 and 6, Huetteman does not disclose the use of veneer on the first side (exterior) of the wall (fig. 9).  Holzkaemper discloses the use of a brick (fig. 1: 5) veneer on a wall.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Huettemann by using a veneer brick in order to better insulate the structure.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633